Citation Nr: 1628903	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  10-13 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation for degenerative arthritis, status-post left rotator cuff surgery with residual scars, in excess of zero percent from June 19, 2009, and in excess of 10 percent from June 11, 2012, to include whether a reduction from 20 percent to noncompensable, from June 19, 2009, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1985 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that reduced the evaluation for the Veteran's left rotator cuff tear, post-operative, to noncompensable, effective June 19, 2009.  During the pendency of the appeal, an August 2012 rating decision recharacterized the disability as listed on the title page of this decision and assigned a 10 percent evaluation, from June 11, 2012. 

The Veteran testified before the undersigned Veteran's Law Judge at a May 2016 Central Office hearing.  A copy of the transcript has been associated with the file.

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains the May 2016 Central Office hearing transcript.

The issue of entitlement to service connection for a right shoulder disability, as secondary to the service-connected left shoulder disability, has been raised by the record in an October 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to an increased evaluation for degenerative arthritis, status-post left rotator cuff surgery with residual scars, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO granted entitlement to service connection for status post arthroscopic repair, left rotator cuff tear, and assigned an initial 20 percent disability evaluation, effective May 1, 2006. 

2.  In a July 2009 rating decision, the RO reduced the Veteran's rating for status post arthroscopic repair, left rotator cuff tear to noncompensable, effective June 19, 2009. 

3.  At the time of the reduction, the Veteran's 20 percent disability evaluation for status post arthroscopic repair, left rotator cuff tear, had been in effect for less than five years, and did not result in a decreased combined rating.

4.  Improvement in the Veteran's left shoulder disability under the ordinary conditions of life had not been demonstrated. 


CONCLUSION OF LAW

The reduction from 20 percent to noncompensable for the status post arthroscopic repair, left rotator cuff tear, was not proper, and restoration of the 20 percent rating is warranted for the entire period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.3, 4.7, 4.71a, Diagnostic Code 5201 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

As the rating reduction decision is fully favorable to the Veteran, discussion of VA's duties to provide notification and assistance is not necessary for this issue.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156; See also Tatum v. Shinseki, 24 Vet. App. 139  (2010); VAOPGCPREC 71-91 (November 7, 1991).

II.  Legal Criteria

Disability ratings are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage ratings are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

The Veteran's service-connected left shoulder disability is evaluated under Diagnostic Code 5201.  38 C.F.R. § 4.71a (2015).  Pursuant to Diagnostic Code 5201, limitation of arm motion is rated as follows: at shoulder level (20 percent major or minor extremity); midway between side and shoulder level (30 percent for major extremity, 20 percent for minor extremity); and to 25 degrees from side (40 percent for major extremity, 30 percent for minor extremity). Id. 

Regarding Diagnostic Code 5201, the Federal Circuit has indicated that the plain language of section 4.71a confirms that a Veteran is only entitled to a single disability rating under Diagnostic Code 5201 for each arm that suffers from limited motion at the shoulder joint.  The code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to limitation of motion of the arm.  Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

Normal forward elevation, or flexion, is from 0 to 180 degrees.  Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Board initially notes that the July 2009 rating decision did not result in a reduction in overall compensation payments, so the claim is not subject to the notification requirements of 38 C.F.R. § 3.105(e).  Tatum v. Shinseki, 24 Vet. App. 139 (2010); VAOPGCPREC 71-91 (November 7, 1991); 38 C.F.R. § 3.105(e). 

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Here, the 20 percent rating had been in effect for less than five years at the time the reduction took place.  Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) do not apply.

For service-connected disabilities not covered by 38 C.F.R. § 3.344(a) and (b), reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c). 

III.  Factual Background and Analysis

In the February 2006 VA examination, the Veteran denied any weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, or dislocation of the left shoulder.  He reported constant pain in the left shoulder.  He described the pain as localized, aching, and sharp.  He described the pain level as 8/10.  The Veteran reported that the pain could be elicited by physical activity and relieved by rest.  He noted that at the time of pain, he could function without medication.  The Veteran reported that the condition did not cause incapacitation.  He denied receiving any treatment for this condition.  The examiner noted that there was no functional impairment from the left shoulder condition, and it did not result in any time lost from work.  

On examination, the left shoulder showed signs of tenderness of the anterior shoulder.  Flexion was limited to 90 degrees with pain; abduction was limited to 90 degrees with pain; external rotation was limited to 90 degrees with pain; and internal rotation was limited to 90 degrees with pain.  Joint function was additionally limited by pain after repetitive use.  Joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  The examiner indicated that he was unable to make a determination without resorting to speculation as to whether pain, fatigue, weakness, lack of endurance, or incoordination additionally limited the joint function in degrees.  The examiner diagnosed status post arthroscopy to repair left rotator cuff tear.

In the May 2006 rating decision, the RO assigned a 20 percent evaluation for the status post arthroscopic repair, left rotator cuff tear, based on the February 2006 examination findings of limitation of arm motion midway between the side and shoulder level/limitation of arm motion at shoulder level.  

The Veteran was re-examined for his left shoulder disability in June 2009.  In the June 2009 VA examination, the Veteran reported pain in the left shoulder occurring three times per day and lasting three to five minutes each time.  The Veteran described the pain as localized and sharp.  He described the pain level as 7/10.  The Veteran reported that the pain could be elicited by physical activity and certain motions.  He noted that the pain came spontaneously and was relieved by rest.  He indicated that at the time of pain, he could function without medication.  He also reported weakness, stiffness, and giving way.  The Veteran denied swelling, heat, redness, lack of endurance, locking, fatigability, and dislocation.  The Veteran noted that he favored the right side as a result of this condition.  He noted surgery in 2005 with residuals of pain and slight loss of range of motion.  The Veteran reported the following functional impairments: limited left shoulder lifting and endurance, inability to perform tasks where lifting over head is required, and avoidance of pressure.

On examination, the examiner noted a scar on the left shoulder; the examiner indicated that there was no limitation of function or disfiguring due to the scar.  The examiner noted tenderness of the left shoulder.  The examiner did not find any signs of edema, effusion, weakness, redness, heat, guarding of movement, or subluxation.  On range of motion testing, flexion was to 180 degrees; abduction was to 180 degrees; external rotation was to 90 degrees; and internal rotation was to 90 degrees.  The examiner noted that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner indicated that the left shoulder x-rays were negative.  The examiner noted that the diagnosis of left rotator cuff tear, post-operative, remained the same.  The examiner indicated that the Veteran's left shoulder disability was active.  He noted subjective factors of pain and objective factors of tenderness and slight weakness.  The examiner indicated that the effects of the left shoulder disability on the Veteran's daily activity was limitation of left shoulder lifting ability.

In a rating decision dated in July 2009, the RO reduced the service-connected status post arthroscopic repair, left rotator cuff tear, to noncompensable, effective June 19, 2009.  The decision to reduce the Veteran's disability rating was based on the results of the June 2009 VA examination.  In particular, the RO noted that the June 2009 examination no longer showed limitation of arm motion at shoulder level.

In the Veteran's appeal on a VA Form 9 dated in March 2010, the Veteran reported that since his left shoulder surgery in 2005, he has been unable to lift over five to ten pounds without pain.  He also indicated that he was unable to perform pull ups.  The Veteran indicated that he still suffered from a subacromial impingement when lifting his arm vertically and bursitis.  He noted further that he was limited in riding his bicycle, something he used to do frequently.  The Veteran indicated that he conveyed all of these issues to the June 2009 examiner; however, the examiner never checked his vertical range of motion.  The Veteran indicated that his complaints involving his left shoulder have all been due to limitations and pain with vertical lifting.  The Veteran noted that his left shoulder still clearly popped when lifting in the vertical position.  The Veteran reported that his life had been altered as the result of this injury and subsequent surgery.  He noted that not only had he lost a portion of his body structure, but its functionality as well.

Post-reduction, the Veteran was afforded a VA examination for his left shoulder disability in June 2012.  The June 2012 examination revealed diagnoses of a healed scar and moderate degenerative arthritis of the left shoulder.  The Veteran reported flare-ups when he slept on his left shoulder the wrong way.  Range of motion testing revealed flexion to 130 degrees with pain and abduction to 110 degrees with pain.  The examiner indicated that the Veteran was unable to perform repetitive use testing because of shoulder pain.  The examiner noted the following functional impairments: less movement than normal and pain on movement.  The examiner noted localized tenderness of the left shoulder.  Guarding was not present.  Muscle strength was 4/5.  Ankylosis was not present.  The following rotator cuff tests were positive: Hawkins' Impingement, Empty-can, External rotation/infraspinatus strength, and lift-off subscapularis.  The examiner noted a history of mechanical symptoms (clicking, catching, etc.).  There was no history of recurrent dislocation or subluxation of the glenohumeral joint.  The Veteran was unable to perform the crank apprehension and relocation test.  The Veteran did not have an AC joint condition or impairment of the clavicle or scapula.  The Veteran was unable to perform the cross-body adduction test.

The examiner noted a history of left shoulder arthroscopic surgery in 2005 with residuals of intermediate degrees of residual weakness, pain, and/or limitation of motion and popping.  The examiner noted that x-ray imaging of the left shoulder revealed moderate degenerative arthritis.  The examiner indicated that the Veteran's left shoulder disability impacted his ability to work due to limited lifting ability.  The Veteran reported that he was primarily working as a counselor now due to his disability.  

In an August 2012 rating decision, the RO increased the service-connected degenerative arthritis, status post rotator cuff surgery with residual scars (formerly characterized as status post arthroscopic repair, left rotator cuff tear), to 10 percent disabling, effective June 11, 2012, based on the results of the June 2012 VA examination.

In the Videoconference hearing dated in May 2016, the Veteran testified that the June 2009 VA examination upon which his reduction was based was inadequate.  Specifically, he stated that during range of motion testing, the examiner tested his forearm and not his shoulder.  He noted that he was never asked to raise his arm or if there was pain in raising his arm from his side.  The Veteran testified that his left shoulder disability had not improved at the time of the June 2009 examination.  He noted that he was experiencing the same or more severe symptoms.  The Veteran testified that he actually had limitation of motion below shoulder level at that time.

The issue here is whether an improvement in the Veteran's left shoulder disability occurred after June 2009.  The Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282 (1992).  In addition, it must be determined that an improvement in a disability has actually occurred; and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.10; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).  The Board must consider the entire medical history and apply the preponderance of the evidence standard in its determination.  Schafrath, supra; Brown, supra. 

In this case, based on the history of the Veteran's left shoulder disability, the clinical findings, and the Veteran's reported symptoms and functional impairment, the Board finds that the Veteran's disability rating should not have been reduced.  The purpose behind 38 C.F.R. § 3.344 is to ensure there is actual improvement in a disability before reduction.  

After reviewing the evidence of record, the Board finds that there is competent and credible evidence that the Veteran's left shoulder disability had not improved at the time of the July 2009 rating action.  The Board is mindful that, in reducing the disability rating from 20 percent to noncompensable, the RO considered the results of the Veteran's June 2009 VA examination, which tended to show that the Veteran's service-connected left shoulder disability did not meet the criteria for a 20 percent disability rating.  Crucially, however, the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  After considering the Veteran's entire medical history, a preponderance of the evidence does not show a material improvement in the service-connected left shoulder disability.

As noted above, applicable regulations require an improvement in daily function and that such an improvement be demonstrated by a preponderance of the evidence.  See Brown, 5 Vet. App. at 421; 38 C.F.R. §§ 4.2, 4.10.  In this regard, at the time of the rating reduction in June 2009, the evidence showed that the Veteran continued to complain of left shoulder pain, stiffness, weakness, popping, giving way, and limitations with lifting ability.  Significantly, although range of motion testing revealed some improvement in terms of degrees and the examiner found no additional functional limitation due to pain following repetitive motion, such measurements are not necessarily indicative of improvement under ordinary conditions of life and work.  In this regard, the Veteran continued to report pain and discomfort on range of motion and additional limitation of motion during flare-ups and repetitive use.  

Moreover, post-reduction, the Veteran consistently reported weakness and additional limitation of motion during flare-ups and repeated use.  The Board also observes that the Veteran has not reported any noticeable improvement in function since June 2009; the Veteran's descriptions of his functional limitations on his activities of daily living due to his left shoulder disability have remained the same.  In particular, in the June 2012 VA examination, various submissions in support of his claim, and his May 2016 Central Office hearing testimony, the Veteran reported continued functional limitations due to the left shoulder disability, including the inability to lift overhead, the inability to lift greater than ten pounds without pain, and the inability to perform various activities such as riding his bicycle or pull ups.  Therefore, the fact remains that an improvement in overall left shoulder function did not occur. 

Once a disability rating is assigned, the burden falls on VA to justify a reduction by showing an actual improvement in the condition.  In this case, when considering the June 2009 VA examination findings in conjunction with the previous examination findings, despite slight variations in range of motion findings in terms of degrees, the Veteran's overall disability picture remained essentially unchanged.  As VA has failed to meet its burden to demonstrate actual improvement of the Veteran's left shoulder disability resulting in an improvement in his ability to function under the ordinary conditions of life and work, the restoration of a 20 percent rating is warranted.


ORDER

The 20 percent disability rating for the service-connected degenerative arthritis, status post rotator cuff surgery with residual scars, is restored, effective June 19, 2009, subject to the statutes and regulations governing the payment of monetary benefits.




REMAND

As discussed above, a restoration of the 20 percent rating for the service-connected degenerative arthritis, status post rotator cuff surgery with residual scars, is restored, effective June 19, 2009.  However, the Board finds that further evidentiary development is necessary prior to the adjudication of the claim for an 
evaluation in excess of 20 percent for the service-connected degenerative arthritis, status post rotator cuff surgery with residual scars.

The Board observes that the Veteran was last afforded a VA examination in June 2012, and evidence after this date indicates that his symptomatology may have worsened.  Specifically, in the Veteran's Central Office hearing in May 2016, the Veteran testified that his left shoulder disability had worsened.  In light of the evidence suggesting that the Veteran's service-connected degenerative arthritis, status post rotator cuff surgery with residual scars, may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his disability.

Additionally, in the Veteran's Central Office hearing in May 2016, the Veteran testified that prior to his reduction, he received therapy for his left shoulder disability from his primary care physician.  He noted that this therapy revealed limitation of motion below the shoulder level.  As these treatment records may be relevant to the claim for an increased evaluation for the left shoulder disability, under the duty to assist, the AOJ should attempt to associate the identified records with the Veteran's claims file.  While on remand, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers, to specifically include any treatment records pertaining to the Veteran's left shoulder as noted in his May 2016 Central Office hearing testimony.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

      2.   After the above development has been completed to 
      	the extent possible, schedule the Veteran for a VA 
      	examination with an appropriate examiner to assess 
      	the current severity of his service-connected left
      	shoulder disability.  The examiner must obtain a 
      	complete, pertinent history from the Veteran and 
      	review the claims file in conjunction with the 
      	examination.  The claims folder must be made
      available for review in conjunction with 
	the examination.
	
	To the extent possible, the examiner should address 
	the Veteran's limitation of motion in connection with 
   his left shoulder disability.  The examiner should 
	address whether there is other impairment of the left 
	humerus, including disability tantamount to a loss of 
	the humerus head, nonunion, fibrous union, or 
	recurrent dislocation of the humerus.  If recurrent 
	dislocation is found, the examiner must address 
	whether there are frequent episodes and guarding of 
	all arm movements.

	The examiner should also assess the extent and impact 
	of any pain and weakness, specifically addressing 
	whether any pain exhibited during range of motion 
	studies functionally limits the Veteran's ability to 
	perform normal movements.  With regard to range of 
	motion testing, the examiner must report at what point 
	(in degrees) pain is elicited, as well as whether there is 
	any other functional loss due to pain, weakened 
	movement, excess fatigability or incoordination, etc.  
	All functional losses affecting the left shoulder must 
	be equated to additional loss of motion (stated in 
	degrees beyond any loss of motion shown clinically).

	The examiner must clarify whether ankylosis is 
	present, and if so, whether it is favorable, 
	intermediate, or unfavorable.  If ankylosis is not 
	found, the examiner should opine as to whether range 
	of motion is so diminished as a result of pain that it is 
	the functional equivalent of ankylosis (favorable, 
	intermediate, or unfavorable).

	The medical and lay evidence of record should be
   taken into account and a rationale must be provided 
   for any opinion expressed, to include reference to 
   pertinent evidence where appropriate.  If any inquiry 
   cannot be addressed, the examiner should provide a 
   complete explanation as to why it cannot be 
   addressed.

3.   After completing the above development, adjudicate 
	the claim.  If any benefit sought remains denied, 
	furnish the Veteran and his representative a 
	supplemental statement of the case and return the case 
	to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


